DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is a response to an amendment filed on 09/06/2022.  Claims 1-21 are currently pending, of which claims 1, 2, 6, 8, 11, 12, 16, 18 and 21 are amended.

Response to Arguments
Applicant’s remarks, see page 11, with respect to the rejections under 35 USC 112(b) regarding the use of the phrase “is capable of performing” have been fully considered.  The claims have been amended to remove the indefinite language; therefore, the rejections are withdrawn.
Applicant’s remarks, see page 11, with respect to the rejections under 35 USC 112(b) for the lack of antecedent basis have been fully considered.  The claims have been amended to clarify the claimed subject matter; therefore, the rejections are withdrawn.
Applicant’s remarks, see pages 11-12, with respect to the non-statutory double patenting rejections have been fully considered.  The rejections are maintained at least until the application advances to the next stage of prosecution.
Applicant’s remarks, see pages 12-14, with respect to the rejections under 35 USC 103 have been fully considered and are persuasive.  The amended claims overcome the prior rejections, therefore the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, necessitated by the amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5, 8, 10, 11, 12, 14, 15, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kapur et al. (US 2020/0104161), hereinafter Kapur, in view of Tenner et al. (US 2019/0155511), hereinafter Tenner.  Kapur and Tenner are cited by Applicant in the IDS filed on 11/17/2021.
Regarding claim 1, Kapur discloses a system comprising: 
a network adapter to communicate with a computer network (Kapur, Fig. 1: disaster recovery controller); 
a non-transitory computer-readable medium (Kapur, [0103], [0104]); and 
at least one processor to execute instructions stored in the non-transitory computer-readable medium, the instructions for causing the at least one processor to (Kapur, [0103], [0105]): 
monitor for a condition associated with an environment of an enterprise, the condition comprising at least one of a change in a security level alert of the enterprise, a severe weather warning associated with the enterprise, a fire alert associated with the enterprise, or a change in a data locality rule of the enterprise requiring that particular data remain within particular governmental or geographical boundaries, the enterprise using a first cloud computing resource to perform a cloud computing operation (Kapur, [0008], [0022], [0026]: disaster recovery controller monitors a VCE (first cloud computing resource) executing workloads (cloud computing operation) for an enterprise for failure (condition) due to a security breach (change in a security level alert)); 
determine that the condition associated with the environment of the enterprise has occurred (Kapur, [0026]: determining that VCE 12B goes offline due to the failure (condition)); 
 analyze the condition associated with the environment of the enterprise with respect to performance of the cloud computing operation by the first cloud computing resource and compare the first cloud computing resource with at least one of a second cloud computing resource or an on-premise computing resource within the enterprise in performing at least a subset of the cloud computing operation (Kapur, [0026]: determining that VCE 12B goes offline due to the failure (condition); determining if the workloads (cloud computing operation) from VCE 12B (first cloud computing resource) should be migrated to VCE 12A and/or 12C (second cloud computing resource)); 
automatically modify the cloud computing operation that uses the first cloud computing resource to at least partially use the at least one of the second cloud computing resource or the on-premise computing resource (Kapur, [0026]: migrating the workloads (cloud computing operation) from VCE 12B (first cloud computing resource) to VCE 12A and/or 12C (second cloud computing resource)).
Kapur does not explicitly disclose send at least one notification to a computing device including information associated with modification of the cloud computing operation from the first cloud computing resource to the at least one of the second cloud computing resource or the on-premise computing resource.
However, Tenner discloses 
send at least one notification to a computing device including information associated with modification of the cloud computing operation from the first cloud computing resource to the at least one of the second cloud computing resource or the on-premise computing resource (Tenner, [0075], [0077]: sending a notification to a cloud computing system (computing device) regarding the movement of storage of data blocks (cloud computing operation) from a first storage tier (first cloud computing resource) to a second storage tier (second cloud computing resource)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Kapur and Tenner before him or her before the effective filing date of the claimed invention, to modify a system for migrating workloads in response to detecting a failure in a cloud computing environment as taught by Kapur, to include sending a notification regarding the movement/migration to a cloud computing system/tenant as taught by Tenner.  The motivation for doing so would have been to enable cloud computing system/tenant to use this information to manage the allocation of resources provisioned to hosted computing environments in order to improve resource utilization (Tenner, [0019]-[0020]).
Regarding claim 2, Kapur does not explicitly disclose wherein the at least one of the second cloud computing resource or the on-premise computing resource has at least one of a shorter operation execution time for the cloud computing operation than the first cloud computing resource, a faster data operation transfer rate for the cloud computing operation than the first cloud computing resource, a lower operation failure rate for the cloud computing operation than the first cloud computing resource, and a lower financial cost for the cloud computing operation than the first cloud computing resource.
However, Tenner discloses wherein the at least one of the second cloud computing resource or the on-premise computing resource has at least one of a shorter operation execution time for the cloud computing operation than the first cloud computing resource, a faster data operation transfer rate for the cloud computing operation than the first cloud computing resource, a lower operation failure rate for the cloud computing operation than the first cloud computing resource, and a lower financial cost for the cloud computing operation than the first cloud computing resource (Tenner, [0068]: movement to another/second storage tier (second cloud computing resource) optimizes costs).
It would have been obvious to one of ordinary skill in the art, having the teachings of Kapur and Tenner before him or her before the effective filing date of the claimed invention, to modify a system for migrating workloads in response to detecting a failure in a cloud computing environment as taught by Kapur, to include comparing the cloud resources for the movement/migration as taught by Tenner.  The motivation for doing so would have been to optimize costs and performance (Tenner, [0068]).
Regarding claim 4, Kapur discloses wherein the condition is associated with one of a cyber-attack on the first cloud computing resource or a failure in the first cloud computing resource (Kapur, [0026]: failure in VCE 12B (first cloud computing resource)).
Regarding claim 5, Kapur discloses wherein the first cloud computing resource comprises one or more of compute resources, network resources, storage resources, an operating system, application software, data ingress services, or data egress services (Kapur, [0022], [0075]: computation resources, storage resources).
Regarding claim 8, Kapur does not explicitly disclose wherein the at least one processor is further to: analyze the condition and compare the first cloud computing resource with a second cloud computing resource in performing at least a subset of the cloud computing operation; and automatically modify the cloud computing operation to at least partially use the second cloud computing resource.
However, Tenner discloses wherein the at least one processor is further to: 
analyze the condition and compare the first cloud computing resource with a second cloud computing resource in performing at least a subset of the cloud computing operation (Tenner, [0018], [0073]: determining a condition for initiating data movement from a first storage tier (first cloud computing resource) has occurred; [0068]: the storage system moves data from one storage tier to another to optimize costs, performance and storage space (i.e. compares with a second cloud computing resource)); and 
automatically modify the cloud computing operation to at least partially use the second cloud computing resource (Tenner, [0075]: moving data to the second storage tier (second cloud computing resource) for storage (cloud computing operation)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Kapur and Tenner before him or her before the effective filing date of the claimed invention, to modify a system for migrating workloads in response to detecting a failure in a cloud computing environment as taught by Kapur, to include comparing the cloud resources for the movement/migration as taught by Tenner.  The motivation for doing so would have been to optimize costs and performance (Tenner, [0068]).
Regarding claim 10, Kapur discloses wherein the at least one processor is further to: 
split the cloud computing operation into portions (Kapur, [0026]: splitting a group of workloads (cloud computing operation) between VCE 12A and VCE 12C); and 
divide the portions among the on-premise computing resource and a second cloud computing resource, wherein the second cloud computing resource comprises one of a different cloud computing resource in a same cloud computing region, a cloud computing resource in a different cloud computing region, or a cloud computing resource provided by a different cloud computing provider (Kapur, [0026]: migrating the group of workloads (cloud computing operation) from VCE 12B to VCE 12C; [0025]: VCE 12A is an on-premise cloud; VCE 12B (first cloud computing resource) and VCE 12 C (second cloud computing resource) are off-site clouds. Each VCE is operated by a different organization (cloud computing provider)).
Regarding claims 11, 12, 14, 15, 18 and 20, the limitations have been addressed in the rejections of claims 1, 2, 4, 5, 8 and 10, respectively.
Regarding claim 21, Kapur discloses a non-transitory computer-readable storage medium, having instructions stored thereon that, when executed by a computing device cause the computing device to perform operations, the operations comprising (Kapur, [0103], [0105]): 
monitoring for a condition associated with an environment of an enterprise, the enterprise using a first cloud computing resource to perform a cloud computing operation (Kapur, [0008], [0022], [0026]: disaster recovery controller monitors a VCE (first cloud computing resource) executing workloads (cloud computing operation) for an enterprise for failure (condition)); 
determining that the condition associated with the enterprise's environment has occurred, the condition comprising a change in a security level alert of the enterprise, a severe weather warning associated with the enterprise, a fire alert associated with the enterprise, or a change in a data locality rule of the enterprise requiring that particular data remain within particular governmental or geographical boundaries (Kapur, [0026]: determining that VCE 12B goes offline due to the failure (condition); failures occur due to a security breach (change in security level)); 
analyzing the condition associated with the enterprise with respect to performance of the cloud computing operation by the first cloud computing resource and comparing the first cloud computing resource with at least one of a second cloud computing resource or an on-premise computing resource of the enterprise in performing at least a subset of the cloud computing operation (Kapur, [0026]: determining that VCE 12B goes offline due to the failure (condition); determining if the workloads (cloud computing operation) from VCE 12B (first cloud computing resource) should be migrated to VCE 12A and/or 12C (second cloud computing resource)); 
automatically modifying the cloud computing operation that uses the first cloud computing resource to use the at least one of the second cloud computing resource or the on-premise computing resource (Kapur, [0026]: migrating the workloads (cloud computing operation) from VCE 12B (first cloud computing resource) to VCE 12A and/or 12C (second cloud computing resource)).
Kapur does not explicitly disclose sending at least one notification to a computing device about the condition associated with the first cloud computing resource and information associated with a modification of the cloud computing operation from the first cloud computing resource to the at least one of the second cloud computing resource or the on-premise computing resource.
However, Tenner discloses
sending at least one notification to a computing device about the condition associated with the first cloud computing resource and information associated with a modification of the cloud computing operation from the first cloud computing resource to the at least one of the second cloud computing resource or the on-premise computing resource (Tenner, [0075], [0077]: sending a notification to a cloud computing system (computing device) regarding the movement of storage of data blocks (cloud computing operation) from a first storage tier (first cloud computing resource) to a second storage tier (second cloud computing resource)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Kapur and Tenner before him or her before the effective filing date of the claimed invention, to modify a system for migrating workloads in response to detecting a failure in a cloud computing environment as taught by Kapur, to include sending a notification regarding the movement/migration to a cloud computing system/tenant as taught by Tenner.  The motivation for doing so would have been to enable cloud computing system/tenant to use this information to manage the allocation of resources provisioned to hosted computing environments in order to improve resource utilization (Tenner, [0019]-[0020]).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kapur in view of Tenner, and further in view of Asano et al. (US 2009/0235046), hereinafter Asano.  Asano is cited by Applicant in the IDS filed on 11/17/2021.
Regarding claim 3, Kapur and Tenner do not explicitly disclose wherein the cloud computing operation comprises one or more of a data protection operation, a data backup operation, data replication, or backup of on-premise data.
However, Asano discloses wherein the cloud computing operation comprises one or more of a data protection operation, a data backup operation, data replication, or backup of on-premise data (Asano, [0090]-[0092]: determining the status of storage operations in a volume of a storage apparatus, and detecting when a switch to another volume needs to be made; [0208]-[0209]: storage operations include data replication and data protection).
It would have been obvious to one of ordinary skill in the art, having the teachings of Kapur, Tenner and Asano before him or her before the effective filing date of the claimed invention, to a system for monitoring a cloud computing environment for a condition as taught by Kapur and Tenner, to include monitoring the performance of storage operations such as data replication as taught by Asano.  The motivation for doing so would have been to provide a high reliability storage system by enabling uninterrupted storage operations (Asano, [0003], [0015]).
Regarding claim 13, the limitations have been addressed in the rejection of claim 3.

Claims 6, 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kapur in view of Tenner, and further in view of Hill et al.  (US 2019/0334757), hereinafter Hill.  Hill is cited by Applicant in the IDS filed on 11/17/2021.
Regarding claim 6, Kapur and Tenner do not explicitly disclose wherein the at least one processor is further to compare the first cloud computing resource with a cloud policy to determine whether to modify the cloud computing operation.
However, Hill discloses wherein the at least one processor is further to compare the first cloud computing resource with a cloud policy to determine whether to modify the cloud computing operation (Hill, [0068]: detecting an event associated with a primary computing cloud (first cloud computing resource) operation; [0074]-[0075]: initiating the operation on-premise (i.e. modifying the cloud computing operation) based on a policy).
It would have been obvious to one of ordinary skill in the art, having the teachings of Kapur, Tenner and Hill before him or her before the effective filing date of the claimed invention, to modify a system for monitoring a cloud computing environment for a condition as taught by Kapur and Tenner, to include migrating a data from a cloud to an on-premise resource in response to the occurrence of the condition/event associated with a policy as taught by Hill.  The motivation for doing so would have been to facilitate using the on-premise system for operations and data storage requiring heightened security (Hill, [0081]).
Regarding claim 7, Kapur and Tenner do not explicitly disclose wherein the at least one processor is further to remediate the condition and initiate at least one of an immediate backup of data, replication of data, and migration of data for on-premise data associated with the cloud computing operation.
However, Hill discloses wherein the at least one processor is further to remediate the condition and initiate at least one of an immediate backup of data, replication of data, and migration of data for on-premise data associated with the cloud computing operation (Hill, [0068], [0070], [0074]: cloud computing agent detects event associated with a primary cloud and identifies a policy corresponding to the event; policy specifies operations to be executed via an on-premise processing resource (i.e. to remediate the condition) and data to replicate to the on-premise storage).
It would have been obvious to one of ordinary skill in the art, having the teachings of Kapur, Tenner and Hill before him or her before the effective filing date of the claimed invention, to modify a system for monitoring a cloud computing environment for a condition as taught by Kapur and Tenner, to include migrating a data from a cloud to an on-premise resource in response to the occurrence of the condition/event associated with a policy as taught by Hill.  The motivation for doing so would have been to facilitate using the on-premise system for operations and data storage requiring heightened security (Hill, [0081]).
Regarding claims 16 and 17, the limitations have been addressed in the rejections of claims 6 and 7, respectively.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kapur in view of Tenner, and further in view of Hosie et al.  (US 2018/0205759), hereinafter Hosie.  Hosie is cited by Applicant in the IDS filed on 11/17/2021.
Regarding claim 9, Kapur and Tenner do not explicitly disclose wherein the at least one processor is further to: split the cloud computing operation into portions; and divide the portions among the first cloud computing resource and the on-premise computing resource.
However, Hosie discloses wherein the at least one processor is further to: 
split the cloud computing operation into portions (Hosie, [0063]-[0069]: identifying nodes of a distributed application (cloud computing operation) in a public environment processing data with increased security requirements from nodes processing data with no constraints); and 
divide the portions among the first cloud computing resource and the on-premise computing resource (Hosie, [0063]-[0069]: moving the nodes of the distributed application (cloud computing operation) requiring increased security to the private environment (on-premise computing resource); the other nodes remain in the public environment (first cloud computing resource)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Kapur, Tenner and Hosie before him or her before the effective filing date of the claimed invention, to modify a system for monitoring a cloud computing environment for a condition as taught by Kapur and Tenner, to include executing migrations based on security requirements as taught by Hosie.  The motivation for doing so would have been to ensure that data processing with increased security requirements are moved to the private, on-premise environment (Hosie18, [0068]).
Regarding claim 19, the limitations are addressed in the rejection of claim 9.

Related Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
 Sabin (US 2018/0139239) discloses a system that identifies a security intrusion in a source cloud environment, shuts down an enterprise system within the source cloud environment, and migrates the enterprise system to a target cloud environment (see Abstract, Fig. 2, [0042]-[0048]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Friday 9:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner also requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.	

/LESA M KENNEDY/Primary Examiner, Art Unit 2458